*167OPINION OP COURT.
The following is taken, verbatim, from the opinion.
VICKERY, J.
When this will went into effect and all the rights thereunder accrued, Section 5964 was in force. It will be noticed, from this section that the widow, never having elected to take under the provisions made for her in the will, that is, having failed to make an election, all the property that she got was her dower interest and her distributive share of the personal property, and the balance of the property, after the legacies weie paid, would go to the heirs at law of William Gellerman. It will be noticed that the statute postively precludes her from taking any more of the property, but the status of the estate would be exactly as though Gellerman had left children and they, of course, would have inherited his property.
Now in the instant case, the importance of this statutory provision must be very apparent, because in Oglesbee v. Miller, 111 OS. 426, there is a case on all fours with the instant case, and if the widow, in the instant case, had elected to take under the will, there would have been no question of the controlling force and effect of the Oglesbee case.
It would be manifestly absurd to say that the statute would limit her to the exact portion of the property that would be coming to her as the widow of a man. who died leaving children, if in the same breath the purpose of that statute could be defeated by making her the residuary legatee-
In view of this statute, and in view of the statement of the record in this lawsuit, we aie compelled to come to the conclusion that the decree of the Common Pleas Court was right, .and the same decree should be entered here.
(Sullivan, PJ. and Levine, J., concur.)'